                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                        CIVIL ACTION NO. 5:18-CV-123-KDB-DCK

 JULIE WAGNER,                                           )
                                                         )
                       Plaintiff,                        )
                                                         )
    v.                                                   )                 ORDER
                                                         )
 TREVOR ASHLINE; and                                     )
 SIMPSON PERFORMANCE PRODUCTS,                           )
 INC., a Texas Corporation,                              )
                                                         )
                      Defendants.                        )


         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion To Seal A Portion

Of Plaintiff’s Response Opposing Defendants’ Motion For Summary Judgment” (Document No.

85) and “Memorandum In Support Of Motion To Seal…” (Document No. 86) filed December 10,

2020. This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b), and immediate review is appropriate.

         Plaintiff seeks leave to seal Exhibits 09, 18, 19, 21, and 22, in support of its opposition to

Defendants’ Motion for Summary Judgment. (Document No. 85). Having carefully considered

the motion and the record, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule(“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1      SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this



         Case 5:18-cv-00123-KDB-DCK Document 87 Filed 12/11/20 Page 1 of 3
               Rule, “materials” includes pleadings and documents of any nature
               and in any medium or format.

               (b)    Filing under Seal. No materials may be filed under seal
               except by Court order, pursuant to a statute, or in accordance with a
               previously entered Rule 26(e) protective order.

               (c)     Motion to Seal or Otherwise Restrict Public Access. A
               party’s request to file materials under seal must be made by formal
               motion, separate from the motion or other pleading sought to be
               sealed, pursuant to LCvR 7.1. Such motion must be filed
               electronically under the designation “Motion to Seal.” The motion
               must set forth:

                        (1)     A non-confidential description of the
                        material sought to be sealed;
                        (2)     A statement indicating why sealing is
                        necessary and why there are no alternatives to filing
                        under seal;
                        (3)     Unless permanent sealing is sought, a
                        statement indicating how long the party seeks to have
                        the material maintained under seal and how the
                        matter is to be handled upon unsealing; and
                        (4)     Supporting statutes, case law, or other
                        authority.

       Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for Defendant and the public to file responses has not run to

this motion, the Court will consider any objections to this Order from Defendant or non-parties as

an objection to the motion, requiring no additional burden under the Federal Rules of Civil

Procedure. See Local Rule 6.1(e).

       IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion To Seal A Portion Of

Plaintiff’s Response Opposing Defendants’ Motion For Summary Judgment” (Document No. 85)

is GRANTED. Document Nos. 65, 75, 77, 80, and 82, shall remain under seal until otherwise

ordered by the Court.




                                                 2
      Case 5:18-cv-00123-KDB-DCK Document 87 Filed 12/11/20 Page 2 of 3
SO ORDERED.




                  Signed: December 11, 2020




                                    3
Case 5:18-cv-00123-KDB-DCK Document 87 Filed 12/11/20 Page 3 of 3
